Citation Nr: 0706785	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission






INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.  This matter arises before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

In November 2003, the veteran requested a compensable 
evaluation for his service-connected mastoidectomy of the 
right ear.  The RO, in an August 2004 statement of the case, 
incorrectly added this issue as part of the claim for an 
increased rating for right ear hearing loss.  The Board does 
not have jurisdiction of this issue.  This separately rated 
issue has not been the subject of a rating, nor was the 
veteran apprised of his appellate rights with regard to this 
issue.  Accordingly, a notice of disagreement to a decision 
by the RO could not have been received initiating the appeal 
of this issue.  Not having been developed or adjudicated, the 
issue of entitlement to a compensable rating for right ear 
mastoidectomy residuals is referred to the RO for appropriate 
action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded this case in November 2005 to determine 
the etiology of the veteran's tinnitus.  In compliance with 
this remand, the RO requested that a VA examiner provide an 
opinion as to whether any diagnosed tinnitus was related to 
his military service, or was due to or aggravated by a 
service-connected disorder.  Although the VA examiner 
provided an opinion that the veteran's tinnitus was "not 
caused by or a result of" his military service, no opinion 
was provided as to whether the veteran's tinnitus was a 
result of his service-connected disorders, to include 
bilateral hearing loss and right ear mastoidectomy.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that compliance is neither optional nor 
discretionary).

Accordingly, this issue is once again remanded for the 
following actions:

1.  The veteran's entire claims file must 
be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of the veteran's tinnitus.  The 
examiner must state whether any diagnosed 
tinnitus is related to the veteran's 
military service or to any incident 
therein.  The examiner must also state 
whether the veteran's tinnitus is due to 
or aggravated by any service-connected 
disorder.  If the examiner cannot provide 
the above requested opinion(s) without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one must be conducted.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Again, the claims 
file must be made available to and 
reviewed by the examiner, and the report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the 
veteran must be provided a supplemental 
statement of the case.  The veteran must 
then be given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


